64 B.R. 857 (1986)
In re Christie Ann CRAIG a/k/a Christie Ann Evans,
v.
PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY, Defendant.
Civ. A. No. 86-1395, Bankruptcy No. 79-597, Adv. No. 85-41.
United States District Court, W.D. Pennsylvania.
July 9, 1986.
Christie A. Craig, pro se.
Jane P. Malatesta, Allen C. Warshaw, Harrisburg, Pa., for Pennsylvania Higher Education Assist. Agency.

ORDER OF COURT
ZIEGLER, District Judge.
IT IS ORDERED that the appeal of plaintiff from the Memorandum Opinion and Order of the Bankruptcy Court dated May 14, 1986, be and hereby is dismissed as untimely. Whitemere Development Corp. v. Twp. of Cherry Hill, 786 F.2d 185, 187 (3d Cir.1986).